DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 28-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 28, there is no teaching or suggestion in the art of record disclosing the display substrate according to claim 27, further comprising: a pixel defining layer formed over a layer in which an anode of the organic electroluminescent diode is located, wherein the pixel defining layer defines a first opening for accomodating a light emitting layer of the red organic electroluminescent diodes, a second opening for accomodating a light emitting layer of the green organic electroluminescent diodes, and a third opening for accomodating a light emitting layer of the blue organic electroluminescent diodes, and the first opening has an area S1, the second opening has an area S2, the third opening has an area S3, where S1<S2<S3.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-27 and 35-40 are rejected under 35 U.S.C. 103 as being unpatentable over Schellingerhout et al. (US 2009/0267870) in view of Hanahima et al. (US 2019/0006443).

Regarding claim 22, Schellingerhout discloses a display substrate, comprising a display area having a contour, at least a portion of the contour having a curved shape (Fig. 7 and paragraph 0041), wherein the display area is divided into a plurality of sub- display areas (pixel rows 50(i+1), (i), (i-1), Fig. 7), at least one of the sub-display areas close to an edge of the display area having a contour conformal to the contour of the display area (pixel row 50(i+1), Fig. 7 and paragraph 0041),


Regarding claim 23, Schellingerhout further discloses wherein the at least one sub-display area comprises a plurality of annular sub-display areas arranged in a radial direction (80, Fig. 7 and paragraph 0041). Schellingerhout does not disclose wherein the pixels comprise a plurality of sub-pixels. Hanashima discloses an OLED display device wherein each pixel is divided into 3 sub-pixels (green, red, blue Fig. 2A and paragraph 0039) for the purpose of displaying color.  It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate Hanashima’s color sub-pixels into Schellingerhout’s device to produce a color display.

Regarding claim 24, Hanashima further discloses wherein the plurality of sub-pixels comprise a plurality of first sub-pixels, a plurality of second sub-pixels, and a plurality of third sub-pixels having different colors, wherein a plurality of pixel units are sequentially arranged along the extending direction of the contour of each of the sub-display areas, and each pixel unit consists of one first sub-pixel, one second sub-pixel, 

Regarding claim 25, Hanashima further discloses wherein the display substrate is an organic electroluminescent diode display substrate, and wherein each of the first sub-pixels to the third sub-pixels comprises an organic electroluminescent diode (paragraph 0023).

Regarding claim 26, Hanashima further discloses further comprising pixel driving circuits arranged in an array on a base substrate on which the organic electroluminescent diodes are formed, wherein each of the pixel driving circuits is coupled to an anode of a corresponding one of the organic electroluminescent diodes (paragraph 0046).

Regarding claim 27, Hanashima further discloses wherein the first sub-pixels comprise red organic electroluminescent diodes, the second sub-pixels comprise green organic electroluminescent diodes, and the third sub-pixels comprise blue organic electroluminescent diodes (paragraph 0039).

Regarding claim 35, Hanashima further discloses wherein the display substrate comprises an array substrate, and each of the first sub-pixels to the third sub-pixels comprises a pixel electrode (paragraphs 0039-0046).

Regarding claim 36, Hanashima further discloses wherein a distance between centers of any two directly-adjacent ones of the sub-pixels in each of the sub-display areas is same (Fig. 2A).

Regarding claim 37, Hanashima further discloses wherein a distance between a center of each sub-pixel in one sub-display area of two adjacent ones of the sub-pixel areas and a center of a corresponding one sub-pixel in the other of the two adjacent ones of the sub-pixel areas and adjacent to the sub-pixel in the one sub-display area is same (Fig. 2A).

Regarding claim 38, Schellingerhout further discloses wherein each of the plurality of sub- display areas has a contour conformal to the contour of the display area (Fig. 7).  Schellingerhout does not disclose wherein the pixels comprise a plurality of sub-pixels. Hanashima discloses an OLED display device wherein each pixel is divided into 3 sub-pixels (green, red, blue Fig. 2A and paragraph 0039) for the purpose of displaying color.  It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate Hanashima’s color sub-pixels into Schellingerhout’s device to produce a color display.

Regarding claim 39, Hanashima further discloses wherein the first sub-pixels, the second sub-pixels and the third sub-pixels are arranged in a same order along the 

Regarding claim 40, both Schellingerhout and Hanashima disclose a display apparatus (Abstract, paragraph 0002, respsectively).

Claims 33-34 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Schellingerhout et al. (US 2009/0267870) in view of Hanahima et al. (US 2019/0006443) and further in view of Ghosh et al. (US 2018/0219051).

Regarding claim 33-34, Schellingerhout in view of Hanashima disclose the display substrate according to claim 24, Schellingerhout in view of Hanashima do not disclose wherein the display substrate comprises a color filter substrate, and wherein the sub-pixels comprise: red, green and blue color filters. However, the use of a color filter substrate was well known in the art at the time of filing and would therefore be deemed obvious to one of ordinary skill in the art at the time of filing.  To illustrate such known teachings of color filters as opposed to different color diodes see Ghosh (paragraph 0003).

Regarding claim 41, Schellingerhout in view of Hanashima and further in view of Ghosh disclose the display substrate of claim 33, as mentioned above.  However, they do not disclose a display apparatus, comprising: the display substrate according to claim 33 and a first display substrate aligned with each other as in accordance with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        9/30/21